UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6858



FRANK ROBERT WEST, JR.,

                                               Petitioner - Appellant,

          Versus


RONALD ANGELONE,    Director,     Department   of
Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-160-AM)


Submitted:   October 8, 1998              Decided:   Octcober 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Robert West, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank West appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Inmates have no protected liberty

interest in remaining in or being assigned to a particular good

conduct allowance level,* and thus West was not entitled to a due

process hearing prior to the change in his good conduct status.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. West v. Angelone,

No. CA-98-160-AM (E.D. Va. Feb. 4, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       See James v. Robinson, 863 F. Supp. 275 (E.D. Va.), aff’d,
45 F.3d 426 (4th Cir. 1994) (unpublished).


                                2